Title: From Thomas Jefferson to Edmund Pendleton, 4 March 1783
From: Jefferson, Thomas
To: Pendleton, Edmund


        
          Dear Sir
          Philadelphia Mar. 4. 1783.
        
        Had it been predicted to you that you would receive a letter from me of this date you would probably have expected it would be from the other side the Atlantic. I had proceeded to Baltimore to embark on board the Romulus. The number of cruisers then off our capes deterred her from sailing. In the mean time I received a copy of the king’s speech, and wrote to submit to Congress a reconsideration of the expediency of my proceeding when it seemed almost certain  that peace would either be definitively settled before I could reach the scene of negotiation or at least that preliminaries would be so far settled as to admit little or no alteration from new instructions. I returned to this place and am waiting their pleasure. Not a tittle worthy notice has come to hand since the king’s speech. This I think proves that the negotiations are neither broken off as has been pretended by mercantile letterwriters, nor become languid. In either of these cases our Plenipo’s would have dispatched Capt. Barney of the Washington who waits at l’Orient to bring us advices. In either case too the French minister, here, and the British in New York would have been informed by their respective courts that they should be prepared for the possibility of a new campaign. Count d’Estaing’s not sailing is another good symptom. Where authentic intelligence is wanting, facts are the best grounds for forming a judgment. On a question of such influence on commerce the commercial gentlemen cannot be relied on for intelligence. I am under hourly expectation that something will come to hand which by permitting me to return home will for the first time allow me the happiness of paying my respects to you at your own house. No interesting event having occurred in this quarter and peace engrossing all conversation I am enabled to communicate to you nothing more than the state of suspence in which we are on that subject. Permit me to pay through you my respects to Mrs. Pendleton & be assured of the truth & sincerity with which I am Dr Sir Your friend & servt,
        
          Th: Jefferson
        
      